 

Co ON KH Wn FP W YN KF

wh NO NY NH NHN NN NY NY NN YH YF FP FP KF FF FF PE lL
Oo NAO WN BRB WHO KF OO ON Dn FP WN YF O&O

 

Case 2:20-cr-00225-MTL Document 1 Filed 03/09/20 Paved FILED ___ LODGED

MICHAEL BAILEY
United States Attorney
District of Arizona

M. BRIDGET MINDER
Assistant U.S. Attorney
Arizona State Bar No. 023356
PETER SEXTON

Assistant U.S. Attorney
Arizona State Bar No. 011089
Two Renaissance Square

40 N. Central Ave., Suite 1800
Phoenix, Arizona 85004
Telephone: 602-514-7500
Email: mary.minder@usdoj.gov
Email: peter.sexton@usdoj.gov

Attorneys for Plaintiff

RECEIVED COPY

MAR 09 2020

CLERK U S DISTRICT COURT
DISTRICT OF ARIZONA

BY Smy  _—s—~dDEPUTY

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America,
Plaintiff,

VS.

UCXtra Umbrella, LLC,

Defendant.

 

 

 

No. CR-20-00225-01-PHX-MTL

INFORMATION

VIO: 18 U.S.C. § 1347
Health Care Fraud
Count One

18 U.S.C. § 1957

Monetary Transactions Derived
From Unlawful Activity

Count Two

THE UNITED STATES ATTORNEY’S OFFICE CHARGES:

At all times relevant to this Information:

1. Defendant UCKTRA UMBRELLA, LLC (“UCXtra”), is an Arizona

corporation that, by 2016, owned and was operating a network of 33 urgent care clinics in

Arizona, primarily in the greater Phoenix and Tucson areas, doing business under the name

 

 

 
Co Om INI Dn FP W YN Ke

NON NO NO NH NO NN NN WN NO KH KR Fe HER RFR Re Re
Oo NO MN BW NY KF TD ODO HAN Dn FP WY NYO KF SO

 

Case 2:20-cr-00225-MTL Document 1 Filed 03/09/20 Page 2 of 3

Urgent Care Extra. From 2012 through 2016, more than one million patient visits occurred
at UCXtra clinics in Arizona. UCXtra accepted and billed a broad range of private and
public health insurance plans for its services; the majority of UCXtra’s patient visits were
billed to private health insurance companies.

Ds UCXtra intentionally created patient care practices and billing procedures
that caused UCXtra providers and staff to overstate the complexity of the medical services
provided to patients and claim falsely inflated reimbursement rates from health care benefit
programs. UCXtra encouraged providers and staff to order tests and procedures that may
not have been medically necessary to justify higher billing codes and obtain higher
reimbursement rates. Knowing Medicare was more likely to audit the claims and detect
the fraud, UCXtra targeted private health insurance companies for higher reimbursement
claims.

COUNT ONE

From at least as early as February 2009 and continuing through at least October
2016, in the District of Arizona, defendant UCXTRA UMBRELLA, LLC, knowingly and
willfully executed and attempted to execute the above-described scheme and artifice to
defraud and to obtain by means of materially false and fraudulent pretenses, representations
and promises, money and property owned by and under the custody and control of health
care benefit programs as defined in 18 U.S.C. § 24(b), in connection with the delivery of
and payment for health care benefits, items, and services.

All in violation of Title 18, United States Code, Section 1347.

COUNT TWO

On or about October 31, 2016, in the District of Arizona, defendant UCXTRA
UMBRELLA, LLC, knowingly engaged and attempted to engage in a monetary transaction
by, through, and to a financial institution, affecting interstate or foreign commerce, in
criminally derived property of a value greater than $10,000, that is the transfer of U.S.
currency, funds, and monetary instruments in the amount of $300,000 from Chase account

ending -6780 to J.P. Morgan account ending -0918, such property having been derived

 

 
©0o 7A ND nO FP W PHO

NO wo WN NO NO WN NY WN NN HH HH HK KF KF KF EF eS
CoN DBO AN FB W NHN KF TD OBO HN DN FP WY NY KF CO

 

Case 2:20-cr-00225-MTL Document 1

from a specified unlawful activity, that is health care fraud (18 U.S.C. § 1347).

Filed 03/09/20 Page 3 of 3

All in violation of Title 18, United States Code, Section 1957.

. yt
Dated this {2 day of February, 2020.

MICHAEL BAILEY
United States Attorney
District of Arizona

Maser Brut
M. BRIDGET MINDER

PETER SEXTON
Assistant U.S. Attorneys

wo
1

 

 
